                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Soua Xiong,                                            Civil No. 19-cv-1041 (SRN/TNL)

                      Plaintiff,

 v.                                                             ORDER

 Brett R. Navarro,

                      Defendant.



      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated August 2, 2019 [Doc. No. 17], along with all the files and records,

and no objections to said Recommendation having been filed, IT IS HEREBY

ORDERED that:

      1.       Defendant’s Motion to Substitute the United States as Defendant and

               Dismiss Brett R. Navarro [Doc. No. 7] is GRANTED.

      2.       The United States of America is substituted as the party defendant.

      3.       Plaintiff Soua Xiong’s claims against Defendant Brett R. Navarro are

               DISMISSED WITH PREJUDICE.


Date: August 22, 2019
                                                 s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
